Per Curiam. Briefs for appellant were filed in this case on October 6, 18S8, after they were due, according to the terms of the rule of court. On October 10th the case was reached for argument in its regular order on call of the calendar, and on that day (no oral argument being made and no briefs filed by appellee) a motion was made by appellee to strike appellant’s brief from the files for non-compliance with the rule, and to affirm the judgment, which motion was sustained by order heretofore entered. A motion being now made to set aside that order, we have re-examined the question and find that, according to the former" practice of the court, a motion to strike appellant’s briefs from the files should he made before the case is reached for argument, if they were filed a sufficient time before then to permit the motion tó be made. What correction may be necessary to prevent abuses that may arise out of the practice may be matters for future consideration. The former order is set aside and appellee will have fifteen days in which to file briefs.